OPINION AND ORDER
PER CURIAM.
This litigation involves three actions pending in three different districts: the Western District of Washington, the Eastern District of Washington and the District of Alaska. Each action was instituted against substantially identical defendants and alleged co-conspirators. Plaintiffs challenge the acquisition of Automotive Equipment Company by Mack Truck and allege that the decision of Mack Truck to integrate vertically its wholesale and retail operations and eliminate independent distributors in favor of wholly owned distributors, and the predatory tactics of Mack Truck and Automotive Equipment to effectuate these policies are in violation of the antitrust laws.
Plaintiffs have jointly moved the Panel to transfer these cases to the Eastern District of Washington for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. Defendants have conceded that sufficiently complex common questions of fact exist to warrant Section 1407 proceedings and, therefore, do not oppose transfer of these actions to a single district. Nonetheless, defendants do oppose the Eastern District of Washington as the transferee forum and, instead, have requested transfer of all actions to the Western District of Washington. In their reply brief plaintiffs agree that many of the potential witnesses and documents relevant to the issues raised in this litigation are located in the Western District of Washington. They now favor the transfer of all claims to that district for Section 1407 treatment.
On the basis of the papers submitted and the hearing held, we find that these actions involve common questions of fact and that their transfer to the Western District of Washington will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
It is therefore ordered that all actions listed on the attached Schedule A pending in districts other than the Western District of Washington be, and the same hereby are, transferred to the Western District of Washington and, with the consent of that court, assigned to the Honorable Donald S. Voorhees for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 with the action listed on Schedule A and pending in that district.
SCHEDULE A
Western District of Washington
Seattle Association of Credit Men Civil Action v. Signal Oil Co., et al. No. 9273
Eastern District of Washington
Truck Parts, Inc. v. Mack Truck, Civil Action et al. No. 3731
District of Alaska
Equipment Services, Ltd. v. Mack Civil Action Truck, et al. No. A-76-73